PER CURIAM.
Having considered the appellant’s response to the February 20, 2002 order to show cause, we dismiss this appeal for lack of jurisdiction. The order below is a nonfi-nal, nonappealable order granting a motion for summary judgment without entering judgment. See Benton v. Moore, 655 So.2d 1272 (Fla. 1st DCA 1995); Dixon v. Allstate Ins. Co., 609 So.2d 71 (Fla. 1st DCA 1992). Because no exceptional circumstances exist to warrant delaying dismissal of this appeal to allow additional time to obtain a final order, appellant’s motion, filed March 4, 2002, is denied. See Benton, 655 So.2d at 1273.
BARFIELD, WOLF and DAVIS, JJ., concur.